         Case 1:19-cv-11878-GHW Document 5 Filed 12/30/19 Page 1 of 12



SHEEHAN & ASSOCIATES, P.C.
Spencer Sheehan
505 Northern Blvd., Suite 311
Great Neck, NY 11021
Telephone: (516) 303-0552
Facsimile: (516) 234-7800
spencer@spencersheehan.com

United States District Court
Southern District of New York                                 1:19-cv-11878-GHW

Michael Williams, individually and on
behalf of all others similarly situated,
                                 Plaintiff,

                  - against -                                Class Action Complaint

Krispy Kreme Doughnut Corporation,
                                 Defendant

        Plaintiff by attorneys alleges upon information and belief, except for allegations pertaining

to plaintiff, which are based on personal knowledge:


        1.    Krispy Kreme Doughnut Corporation (“defendant”) manufactures, distributes,

markets, labels and sells single serving apple pies under their Krispy Kreme brand (“Products”).

        2.    The Products are available to consumers from retail and online stores of third-parties

and are sold in sizes of 4 OZ (113.4g).

        3.    The Product’s relevant front label representations include “Krispy Kreme

Doughnuts,” “Glazed Apple Pie,” “Original Glazed Flavoring,” “Made with Real Fruit Filling and

Other Natural Flavors,” pictures of what appear to be whole and cut Granny Smith apples and the

pie filling visible in the two halves of the pie.




                                                    1
         Case 1:19-cv-11878-GHW Document 5 Filed 12/30/19 Page 2 of 12




       4.    The back panel includes required information such as the Nutrition Facts, ingredient

list and contact and production information.




I. The Products are Misleading Because they Contain Artificial Flavors


       5.    The Product’s representations are misleading because despite the front label and

advertising indicating they are “Made with Real Fruit Filling and Other Natural Flavors” and

“Original Glazed Flavoring,” they fail to disclose that the fruit filling and/or glaze contains

artificial flavor (1) which imparts flavor to the fruit filling and/or glaze and/or (2) resembles,



                                                2
           Case 1:19-cv-11878-GHW Document 5 Filed 12/30/19 Page 3 of 12



  simulates or enhances the natural flavor used to impart flavor to the fruit filling and/or glaze.




INGREDIENTS: ENRICHED FLOUR (WHEAT FLOUR, NIACIN, REDUCED IRON, THIAMINE
MONONITRATE, RIBOFLAVIN, FOLIC ACID), HIGH FRUCTOSE CORN SYRUP, WATER, PALM
OIL & FRACTIONATED PALM OIL, SUGAR, EVAPORATED APPLES TREATED WITH SULFUR
DIOXIDE TO PRESERVE COLOR, CONTAINS LESS THAN 2% OF EACH OF THE FOLLOWING:
FOOD STARCH-MODIFIED, SALT, PRESERVATIVES (SODIUM PROPIONATE, SODIUM
BENZOATE, POTASSIUM SORBATE, CITRIC ACID), CORN STARCH, XANTHAN GUM,
WHEAT     FLOUR,      MALTED       BARLEY        FLOUR,     CINNAMON,         DEXTROSE,        CALCIUM
CARBONATE,       PROPYLENE         GLYCOL,       AGAR-AGAR,         TITANIUM        DIOXIDE       COLOR,
NATURAL & ARTIFICIAL FLAVORS, CORN SYRUP, POLYSORBATE 80, GLYCERINE, MONO-
AND DIGLYCERIDES, SORBITAN MONOSTEARATE, CARAMEL COLOR, SOY LECITHIN.


         6.     “Natural flavor” refers to “the essential oil, oleoresin, essence or extractive…which

  contains the flavoring constituents” from a natural source such as plant material and can refer to

  combinations of natural flavors. See 21 C.F.R. § 101.22(a)(3).

         7.     “Artificial flavor” is any substance whose function is to impart flavor that is not

  derived from a natural source. See 21 C.F.R. § 101.22(a)(1).

         8.     Because consumers prefer natural flavors to artificial flavors, and natural flavors are

  more expensive than artificial flavors, their manner of usage is required to be disclosed to

  consumers in a way that is not misleading. See 21 C.F.R. § 101.22.

                  Flavor Conditions                           Flavor Labeling Requirements

   A statement of artificial flavoring, artificial
                                                   21 C.F.R. § 101.22(c)
   coloring, or chemical preservative shall be



                                                    3
         Case 1:19-cv-11878-GHW Document 5 Filed 12/30/19 Page 4 of 12




 placed on the food or on its container or
 wrapper, or on any two or all three of these, as
 may be necessary to render such statement
 likely to be read by the ordinary person under
 customary conditions of purchase and use of
 such food.

                                                        “vanilla”
 No artificial flavor which simulates, resembles
 or reinforces the characterizing flavor
                                                        21 C.F.R. § 101.22(i)(1)

 If the food is (1) expected to contain
 characterizing     food     ingredient    e.g.,
 strawberries in "strawberry shortcake" and (2)
 contains natural flavor derived from such
                                                 the name of the characterizing flavor may be
 ingredient and (3) an amount of characterizing
                                                 immediately preceded by the word "natural"
 ingredient insufficient to independently
                                                 and shall be immediately followed by the word
 characterize the food
                                                 "flavored," e.g., "natural strawberry flavored
                                                 shortcake," or "strawberry flavored shortcake"
 If the food is (1) expected to contain
 characterizing     food     ingredient    e.g.,
                                                 21 C.F.R. § 101.22(i)(1)(i)
 strawberries in "strawberry shortcake" and (2)
 contains natural flavor derived from such
 ingredient and (3) the food contains no such
 ingredient

 If none of the natural flavor in the food is "artificially flavored"
 derived from the product whose flavor is
 simulated                                    21 C.F.R. § 101.22(i)(1)(ii)

                                                “natural strawberry flavored shortcake with
 If the food contains a characterizing flavor
                                                other natural flavors” or “strawberry shortcake
 from the product whose flavor is simulated and
                                                with other natural flavors”
 other natural flavor which simulates,
 resembles or reinforces the characterizing
                                                21 C.F.R. § 101.22(i)(1)(iii); 21 C.F.R. §
 flavor
                                                101.22(i)(1); 21 C.F.R. § 101.22(i)(1)(i)

 If the food contains any artificial flavor which "artificially flavored strawberry" or "grape
 simulates, resembles or reinforces the artificially flavored"
 characterizing flavor                            21 C.F.R. § 101.22(i)(2)

       9.    It would not be required to declare “artificial flavor” on the front label if the artificial

flavor did not contribute to the central features of the Product – the glazed coating and the fruit




                                                    4
            Case 1:19-cv-11878-GHW Document 5 Filed 12/30/19 Page 5 of 12



filling.

           10.   If the Product’s “Artificial Flavor” simulates, resembles or reinforces the

characterizing “Natural Flavor” of apples (pie filling), it is misleading to omit reference to the

artificial flavor in the statement accompanying the name of the food, “Glazed Apple Pie.”

           11.   A truthful and non-misleading statement would be “Made with Real Fruit Filling and

Natural and Artificial Flavors” or “Made with Real Fruit Filling, Naturally and Artificially

Flavored” instead of “Made with Real Fruit Filling and Other Natural Flavors.” See 21 C.F.R. §

101.22(i)(2).

           12.   If the Product’s “Artificial Flavor” is actually part of the “Glazed Flavoring” and not

related to the apple ingredients, it is misleading to omit that the glazed flavoring tastes the way it

does due to artificial flavor and to identify the Product as “Glazed Apple Pie” as opposed to

“Artificially Flavored Glazed Apple Pie.” See 21 C.F.R. § 101.22(i)(2).

           13.   Consumers expect that where a product identifies “original glazed flavoring,” that

flavor will be supplied by natural flavors instead of artificial flavors.

           14.   However, the Product is misleading because it does not disclose the glazed flavoring

is the result of artificial flavor.

           15.   The other label elements – “Made with Real Fruit Filling,” “Other Natural Flavors,”

pictures of the apples and the term “Original” preceding “Glazed Flavoring” gives reasonable

consumers the impression that the glazed flavoring does not contain artificial flavors, when this is

not accurate.


II. Conclusion


           16.   Whether or not a flavor is from a natural or artificial source and the role of a natural

and artificial flavor in a food are material to consumers seeking to eschew artificial flavors for


                                                     5
          Case 1:19-cv-11878-GHW Document 5 Filed 12/30/19 Page 6 of 12



various reasons – nutrition, health, avoidance of chemicals.

         17.   Had plaintiff and class members known the truth, they would not have bought the

Product or would have paid less for it.

         18.   The Product contains other representations which are misleading and deceptive.

         19.   As a result of the false and misleading labeling, the Product is sold at a premium

price, approximately no less than $2.99 per 4 OZ, excluding tax – compared to other similar

products represented in a non-misleading way.

                                       Jurisdiction and Venue


         20.   Jurisdiction is proper pursuant to 28 U.S.C. § 1332(d)(2) (Class Action Fairness Act

of 2005 or “CAFA”).

         21.   Under CAFA, district courts have “original federal jurisdiction over class actions

involving (1) an aggregate amount in controversy of at least $5,000,000; and (2) minimal

diversity[.]" Gold v. New York Life Ins. Co., 730 F.3d 137, 141 (2d Cir. 2013).

         22.   Upon information and belief, the aggregate amount in controversy is more than

$5,000,000.00, exclusive of interests and costs.

         23.   This is a reasonable assumption because defendant’s Products are sold in thousands

of stores across all 50 states and have been sold bearing the allegedly misleading claims for several

years.

         24.   Plaintiff Michael Williams is a citizen of New York.

         25.   Defendant Krispy Kreme Doughnut Corporation is a North Carolina corporation with

a principal place of business in Winston-Salem, Forsyth County, North Carolina and is a citizen

of North Carolina.

         26.   This court has personal jurisdiction over defendants because it conducts and transacts



                                                   6
            Case 1:19-cv-11878-GHW Document 5 Filed 12/30/19 Page 7 of 12



business, contracts to provide and/or supply and provides and/or supplies services and/or goods

within New York.

        27.    Venue is proper because plaintiff and many class members reside in this District and

defendants do business in this District and State.

        28.    A substantial part of events and omissions giving rise to the claims occurred in this

District.

                                                  Parties

        29.    Plaintiff Michael Williams is a citizen of Bronx County, New York.

        30.    Defendant Krispy Kreme Doughnut Corporation is a North Carolina corporation with

a principal place of business in Winston-Salem, North Carolina, Forsyth County.

                                          Class Allegations


        31.    The classes will consist of all consumers in New York, the other 49 states and a

nationwide class where applicable.

        32.    Common questions of law or fact predominate and include whether defendant’s

representations and practices were likely to harm plaintiff and if plaintiff and class members are

entitled to damages.

        33.    Plaintiff's claims and basis for relief are typical to other members because all were

subjected to the same unfair and deceptive actions.

        34.    Plaintiff is an adequate representative because his interests do not conflict with other

members.

        35.    No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

        36.    Individual actions would risk inconsistent results, be repetitive and are impractical



                                                   7
         Case 1:19-cv-11878-GHW Document 5 Filed 12/30/19 Page 8 of 12



to justify, as the claims are modest relative to the scope of the harm.

       37.    Plaintiff's counsel is competent and experienced in complex class action litigation

and intends to adequately and fairly protect class members’ interests.

       38.    Plaintiff seeks class-wide injunctive relief because the practices continue.

                                       New York GBL §§ 349 & 350
                                 (Consumer Protection from Deceptive Acts)

       39.    Plaintiff incorporates by reference all preceding paragraphs.

       40.    Plaintiff and class members desired to purchase products which were as described

by defendant and expected by reasonable consumers, given the product type.

       41.    Defendant’s acts and omissions are not unique to the parties and have a broader

impact on the public.

       42.    Defendant’s conduct was misleading, deceptive, unlawful, fraudulent, and unfair

because it gives the impression to consumers the Products contain only natural flavors.

       43.    Plaintiff and class members relied on the representations and paid more for the

Products as a result of what defendant stated about the Products.

       44.    Plaintiff and class members would not have purchased the Products or paid as much

if the true facts had been known, suffering damages.

                                        Negligent Misrepresentation

       45.    Plaintiff incorporates by reference all preceding paragraphs.

       46.    Defendant misrepresented the substantive, quality, compositional, organoleptic

and/or nutritional attributes of the Products through representing they only contained natural

flavors and that if it contained artificial flavors, they did not provide flavor to, nor resemble,

enhance or simulate, the glaze and/or the fruit filling.

       47.    Defendant had a duty to disclose and/or provide non-deceptive labeling of the



                                                  8
          Case 1:19-cv-11878-GHW Document 5 Filed 12/30/19 Page 9 of 12



Product and its components and ingredients, and knew or should have known same were false or

misleading.

        48.     This duty is based on defendant’s position as an entity which has held itself out as

having special knowledge and experience in the production, service and/or sale of the product or

service type.

        49.     The representations took advantage of consumers’ (1) cognitive shortcuts made at

the point-of-sale and (2) trust placed in defendant, a well-known and respected brand in this sector.

        50.     Plaintiff and class members reasonably and justifiably relied on these negligent

misrepresentations and omissions, which served to induce and did induce, the purchase of the

Products.

        51.     Plaintiff and class members would not have purchased the Products or paid as much

if the true facts had been known, suffering damages.

              Breaches of Express Warranty, Implied Warranty of Merchantability and
                    Magnuson Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.

        52.     Plaintiff incorporates by reference all preceding paragraphs.

        53.     Defendant manufactures and sells products which purport to contain apples and glaze

coating and that these components only contained flavor derived from natural sources.

        54.     The Products warranted to Plaintiff and class members that they possessed

substantive, functional, nutritional, qualitative, compositional, organoleptic, sensory, physical and

other attributes which they did not due to the presence or absence of the aforementioned ingredient,

artificial flavor.

        55.     Defendant had a duty to disclose and/or provide a non-deceptive description and

identification of the Products.

        56.     This duty is based, in part, on defendant’s position as one of the most recognized



                                                   9
         Case 1:19-cv-11878-GHW Document 5 Filed 12/30/19 Page 10 of 12



companies in the world in the sector of baked goods.

       57.    Plaintiff provided or will provide notice to defendant, its agents, representatives,

retailers and their employees.

       58.    The Products did not conform to their affirmations of fact and promises due to

defendant’s actions and were not merchantable.

       59.    Plaintiff and class members relied on defendant’s claims, paying more than they

would have.

                                              Fraud


       60.    Plaintiff incorporates by references all preceding paragraphs.

       61.    Defendant’s purpose was to sell a product which purported to contain only flavoring

derived from the food ingredient and/or natural sources, contained sufficient amounts of same and

did not contain artificial flavors to resemble, enhance or simulate the two components of the

Product – the glaze and fruit filling.

       62.    Defendant’s fraudulent intent is evinced by its failure to accurately identify the

Product on the front label.

       63.    Plaintiff and class members observed and relied on defendant’s claims, causing them

to pay more than they would have, entitling them to damages.

                                          Unjust Enrichment

       64.    Plaintiff incorporates by reference all preceding paragraphs.

       65.    Defendant obtained benefits and monies because the Products were not as

represented and expected, to the detriment and impoverishment of Plaintiff and class members,

who seek restitution and disgorgement of inequitably obtained profits.

                                 Jury Demand and Prayer for Relief



                                                10
         Case 1:19-cv-11878-GHW Document 5 Filed 12/30/19 Page 11 of 12



Plaintiff demands a jury trial on all issues.

    WHEREFORE, Plaintiff prays for judgment:

    1. Declaring this a proper class action, certifying Plaintiff as representative and undersigned

        as counsel for the class;

    2. Entering preliminary and permanent injunctive relief by directing defendant to correct the

        challenged practices to comply with the law;

    3. Injunctive relief to remove, correct and/or refrain from the challenged practices and

        representations, restitution and disgorgement for members of the State Subclasses pursuant

        to the applicable laws of their States;

    4. Awarding monetary damages and interest, including treble and punitive damages, pursuant

        to the common law and other statutory claims;

    5. Awarding costs and expenses, including reasonable fees for plaintiff's attorneys and

        experts; and

    6. Other and further relief as the Court deems just and proper.

Dated: December 30, 2019
                                                               Respectfully submitted,

                                                               Sheehan & Associates, P.C.
                                                               /s/Spencer Sheehan
                                                               Spencer Sheehan
                                                               505 Northern Blvd., Suite 311
                                                               Great Neck, NY 11021
                                                               Telephone: (516) 303-0552
                                                               Facsimile: (516) 234-7800
                                                               spencer@spencersheehan.com
                                                               E.D.N.Y. # SS-8533
                                                               S.D.N.Y. # SS-2056




                                                  11
        Case 1:19-cv-11878-GHW Document 5 Filed 12/30/19 Page 12 of 12



1:19-cv-11878-GHW
United States District Court
Southern District of New York

Michael Williams, individually and on behalf of all others similarly situated,


                                         Plaintiff,


        - against -


Krispy Kreme Doughnut Corporation,


                                         Defendant




                                   Class Action Complaint




                          Sheehan & Associates, P.C.
                           505 Northern Blvd., #311
                             Great Neck, NY 11021
                             Tel: (516) 303-0552
                             Fax: (516) 234-7800




Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: December 30, 2019
                                                                         /s/ Spencer Sheehan
                                                                          Spencer Sheehan
